Case 1:04-cr-10029-GAO Document 588 Filed 06/29/20 Page 1 of 1

c 8 2
DO: es
UNITED STATES DISTRICT COURT aS . ©
DISTRICT OF MASSACHUSETTS ae = Toy
42 8 kr
92, Om
) zo x= 9°
United States of America ) we 2 1
OF >
) 4 w O
) nm TT
v. ) C.A. No. 04-cr-10029-GAO
)
)
Daniel E. Carpenter )
)
)
NOTICE OF APPEAL

Notice is hereby given that Daniel E. Carpenter, the Defendant in the above-
named matter, hereby appeals to the United States Court of Appeals for the First Circuit

from the District Court of Massachusetts’ order denying Dkt. No. 477, entered in this

action on February 20, 2019. See Dkt. No. 572.

Respectfully submitted,
Daniel E. Carpenter
Petitioner pro se
Incarcerated Inmate
Reg. No. 90792-038
MDC Brooklyn

P.O. Box 329002
Brooklyn, NY 11232

Date:June 12, 2020

Certificate of Service
I, Daniel E. Carpenter, certify that I have caused a copy of this Notice of Appeal to be
served by express mail, and a copy of the same to Robert M. Farrell, Clerk of Court, at |

Courthouse Way, Boston, MA 02210 on June 12, 2020

   

Date:June 12, 2020

 

Dartiel E. Carpenter
